EXHIBIT 10.30
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
LICENSE AGREEMENT
 
This License Agreement (the “Agreement”), is made and entered into on September
19, 2014 (the “Effective Date”) by and between (i) Access Pharmaceuticals, Inc.,
a Delaware corporation, with its principal place of business located at 1325
Avenue of the Americas, 27th Floor, New York, NY USA (hereinafter referred to as
“ACCESS”) and (ii) Plasma Technologies, LLC, a South Carolina limited liability
corporation, with an address at 36 Prioleau Street, Unit N, Charleston, SC 29401
(“hereinafter referred to as “PLASMATECH”).  ACCESS and PLASMATECH are referred
to in this Agreement individually as a “Party” and collectively as the
“Parties.”
 
Whereas, PLASMATECH has developed and owns or otherwise controls certain
intellectual property rights related to the Licensed Technology (as defined
below);
 
Whereas, ACCESS desires to obtain the rights and licenses set forth herein
pertaining to the Licensed Technology;
 
Now, therefore, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
1.1. Certain Defined Terms.  Capitalized terms shall have the meaning set forth
on Schedule A attached hereto.
 
ARTICLE 2
 
LICENSE
 
2.1. License Grant.
 
(a) Subject to the terms and conditions of this Agreement, PLASMATECH, on behalf
of itself and its Affiliates, hereby grants to ACCESS an exclusive,
nontransferable (except as set forth in Section 8.1), royalty-bearing license,
with the right to grant sublicenses only as set forth below, (i) to use and
practice the Licensed Technology and (ii) to make, have made, use, offer for
sale, sell and import Licensed Products in the Territory.  ACCESS may permit its
Affiliates to exercise the foregoing license provided that ACCESS shall be
responsible for its Affiliates’ compliance with the terms of this Agreement as
if ACCESS hereunder.
 
(b) The right of ACCESS to grant sublicenses of the license granted under
Section 2.1(a) is subject to the requirement that each such sublicense shall be
in writing and shall
 
 
 
1

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
include provisions (i) acknowledging that such sublicense is subject to the
applicable license(s) granted hereunder, (ii) requiring each Sublicensee to
perform all applicable obligations of ACCESS hereunder in the applicable portion
of the Territory (specifically including the obligation to make reports and keep
and maintain records of Net Sales to at least the same extent as required of
ACCESS under this Agreement), (iii) allowing PLASMATECH the same access and
audit rights with respect to such records as permitted with respect to ACCESS’
records hereunder, and (iv) prohibiting further sublicensing by the
Sublicensee.  ACCESS shall provide an un-redacted copy of each sublicense it
enters into to PLASMATECH promptly following execution.
 
(c) Title to the Licensed Technology and any other intellectual property rights
of PLASMATECH shall at all times remain vested in PLASMATECH.  Except for the
limited license granted in Section 2.1(a), no other rights are granted, no other
use is permitted, and all other rights are expressly reserved.
 
(d) PLASMATECH will, upon ACCESS’ reasonable request at any time within two (2)
years following the Effective Date, transfer any PLASMATECH Know-How to ACCESS
that has not been previously delivered to ACCESS by a means mutually agreed
between the parties.  After two (2) years following the Effective Date,
PLASMATECH will have no further obligation to disclose or transfer to ACCESS any
PLASMATECH Know-How.
 
2.2. Exclusivity.  PLASMATECH agrees that it shall not, and it shall cause its
Affiliates not to, license, offer for sale, sell or otherwise commercialize,
alone or with or through a Third Party, within the Territory, any Licensed
Product.
 
2.3. Development and Commercialization of Licensed Products in the Territory.
 
(a) ACCESS shall use Commercially Reasonable Efforts to Develop and
Commercialize Licensed Products throughout the Territory during the Term.  The
Parties acknowledge and agree that the foregoing shall be a material obligation
of ACCESS within the meaning of Section 5.2(a).
 
(b) ACCESS shall provide PLASMATECH with a detailed written plan for the
Development of Licensed Products (the “Development Plan”) within ninety (90)
days after the Effective Date.  PLASMATECH may provide input and suggestions to
ACCESS relating to the Development of Licensed Products, and ACCESS shall
consider all such input and suggestions in good faith.  ACCESS shall provide
PLASMATECH with quarterly reports relating to the Development of Licensed
Products and shall provide PLASMATECH with an updated Development Plan on an
annual basis.
 
(c) Within sixty (60) days after Commercialization Regulatory Approval of a
Licensed Product in any country within the Territory, ACCESS shall provide
PLASMATECH with detailed written plans for Commercialization of the Licensed
Product
 
 
 
2

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
(the “Commercialization Plan”).  ACCESS shall provide PLASMATECH updates to the
Commercialization Plan on a quarterly basis, and in writing no less than
annually.  Notwithstanding the foregoing, ACCESS shall provide PLASMATECH the
opportunity to provide input and suggestions into matters relating to the
Commercialization of Licensed Products in the Territory, and ACCESS shall
consider such input and suggestions in good faith.
 
ARTICLE 3
 
LICENSE FEES AND ROYALTIES
 
3.1. License Fees.
 
(a) Effective Date Payment.  In consideration of the rights and licenses granted
by PLASMATECH herein, ACCESS shall deliver to PLASMATECH a combination of cash
and common shares in ACCESS in the amount of five million dollars
($5,000,000.00) [***], net of transaction expenses and underwriting fees) and
will be paid according the following schedule:
 
Net Proceeds (gross proceeds net of underwriting fees) from Offering
Percent in Common Shares
Less than $[***] million
[***]%
Between $[***] and $[***] million
[***]%
Between $[***] and $[***] million
[***]%
Greater than $[***] million
[***]%



(b) Commercialization Regulatory Approval Payment.  Upon Commercialization
Regulatory Approval by the FDA of the first Licensed Product, ACCESS shall issue
to PLASMATECH common shares in ACCESS in the amount of [***] percent [***] as of
the Effective Date [***]; provided, however, that if a Change of Control of
ACCESS occurs prior to the receipt of Commercialization Regulatory Approval by
the FDA of the first Licensed Product, PLASMATECH shall be entitled to receive,
immediately prior to the consummation of such Change of Control, [***].
 
3.2. Royalties.
 
(a) As further consideration for the rights and licenses granted by PLASMATECH
herein, ACCESS shall pay to PLASMATECH royalties on aggregate Net Sales   in the
Territory for each calendar year as set forth below:
 
Calendar Year Net Sales in the Territory
Royalty Rate
Portion of aggregate annual Net Sales less than $[***] million in any calendar
year
[***]%



 
 
3

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
Portion of aggregate annual Net Sales less than $[***] million in any calendar
year
[***]%
Portion of aggregate annual Net Sales greater than or equal to $[***] million
and less than $[***] million in any calendar year
[***]%
Portion of aggregate annual Net Sales greater than or equal to $[***] million in
any calendar year
[***]2%

 
 
For illustrative purposes, if in a particular calendar year, Net Sales equal
$250 million, ACCESS will pay tiered royalties to PLASMATECH, in the aggregate
amount of $[***] million, as follows: (i) [***].


(b) Royalty Term.  Royalties shall be payable on a Licensed Product-by-Licensed
Product and country-by-country basis beginning on First Commercial Sale in such
country and ending on the later of (a) the date of expiration or termination of
the last Valid Claim of the PLASMATECH Patent Rights to expire or terminate in
such country or (b) ten (10) years following First Commercial Sale of such
Licensed Product in such country if the Licensed Product is not covered by a
Valid Claim of the PLASMATECH Patent Rights in such country (the “Royalty
Term”).  After the expiration of the Royalty Term, the license granted pursuant
to Section 2.1(a) herein shall become a fully paid-up, royalty-free and
perpetual license in the applicable country.
 
(c) Royalty Off-Set.  If ACCESS has a reasonable, good faith belief that it is
or will be required to license any Patent Rights in any country in the Territory
in order to avoid infringement by the Licensed Technology of a Patent Right
Controlled by a Third Party (other than a Sublicensee) in such country, and
provided that ACCESS enters into such a license, then ACCESS will be entitled to
deduct [***] of royalties actually paid by ACCESS to such Third Party(ies) in
consideration of a license to such Third Party Patent Right in such country;
provided that the application of such reduction shall not (i) reduce the total
amount of royalties owed by ACCESS to PLASMATECH [***] of the amount that would
otherwise be due under Section 3.2(a) and (ii) reduce the amount of any single
royalty payment due hereunder [***] of the amount that would otherwise be due
under Section 3.2(a).  ACCESS shall notify PLASMATECH if ACCESS’ royalty
obligation is reduced pursuant to this Section 3.2(c) and ACCESS shall include
an explanation of the reduction in the applicable royalty report delivered
pursuant to Section 3.4.
 
 
 
4

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
3.3. Sublicense Income Sharing.  As further consideration for the rights and
licenses granted by PLASMATECH herein, ACCESS shall pay PLASMATECH an amount
equal to twelve percent (12%) of all Sublicense Income.  Each such payment shall
be non-refundable and non-creditable against any other payments due hereunder.
 
3.4. Reports; Payments.  The royalty described in Section 3.2 and Sublicense
Income percentage described in Section 3.3 shall be calculated and paid on a
calendar quarter basis during the Term.  ACCESS shall furnish to PLASMATECH a
written report, within forty five (45) days after the end of each calendar
quarter (or portion thereof, if this Agreement terminates during a calendar
quarter), showing (a) on a country-by-country basis, the total Net Sales during
the reporting period; (b) the then aggregate Net Sales for the applicable
calendar year; (d) the calculation of royalties payable under this Agreement for
such calendar quarter (or portion thereof) and (e) the Sublicense Income
received during such calendar quarter and the calculation of the amounts due to
PLASMATECH under Section 3.3.  Royalties and Sublicense Income payments shown to
have accrued by each report shall be due and payable on the date such report is
due.  All payments to be made by ACCESS hereunder will be made in U.S. dollars
by wire transfer to such bank account as PLASMATECH may designate.  With respect
to sales or Sublicense Income not denominated in U.S. dollars, ACCESS shall
convert applicable amounts in foreign currency into U.S. dollars by using the
simple average of all Mondays’ exchange rate for buying United States Dollars
reported in The Wall Street Journal for the calendar quarter in which such sales
were made. Based on the resulting amounts in U.S. dollars, the then-applicable
royalties and/or Sublicense Income percentage shall be calculated.  ACCESS shall
keep complete and accurate records in sufficient detail to enable the royalties
and Sublicense Income percentage payable hereunder to be determined for a period
of at least three (3) years from the date of each payment.
 
3.5. Late Payments.  In the event that any payment due under this Agreement is
not made when due, the amount due shall accrue interest beginning on the tenth
(10th) day following the final date on which such payment was due, calculated at
the annual rate equal to the prime interest rate reported in the Wall Street
Journal for the due date, or, if lower, the maximum rate permitted by law,
calculated from the due date until paid in full.  Such payment when made shall
be accompanied by all interest so accrued.  Said interest and the payment and
acceptance thereof shall not negate or waive the right of the party to whom
payment is due to any other remedy, legal or equitable, to which it may be
entitled because of the delinquency of the payment.
 
3.6. Taxes.  If applicable Law requires that income or similar taxes be deducted
and withheld from royalties or other payments paid under this Agreement, ACCESS
shall (i) deduct those taxes from the payment of the relevant royalty or other
payment; (ii) pay the taxes to the proper Governmental Authority; (iii) send
evidence of the obligation together with proof of tax payment to PLASMATECH
within sixty (60) days following such tax payment; (iv) remit the net amount,
after deductions or withholding made under this Section 3.6; and (v) cooperate
with PLASMATECH in any way reasonably requested by PLASMATECH to obtain
available reductions, credits or refunds of such taxes.
 
 
 
5

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
3.7. Inspections.
 
(a) During the term of the Agreement and for a period of three (3) years after
the date of each payment, ACCESS, its Affiliates and Sublicensees will keep
complete and accurate records in sufficient detail to permit PLASMATECH to
confirm the completeness and accuracy of the information presented in each
report delivered pursuant to Section 3.4 and all payments due hereunder. ACCESS,
its Affiliates and Sublicensees will permit an independent, certified public
accountant selected by PLASMATECH and reasonably acceptable to ACCESS, which
acceptance will not be unreasonably withheld or delayed (the “Auditor”) to audit
or inspect those records of ACCESS that relate to Net Sales and Sublicense
Income for one or more annual periods, for the sole purpose of verifying the:
(i) accuracy of the reports required under Section 3.4, royalties payable in
respect of Net Sales, and Sublicense Income percentage payable, in each case for
the period under review; and (ii) withholding taxes, if any, required by law to
be deducted as a payment by ACCESS in respect of such Net Sales.  Such
inspections shall be limited to the three (3) preceding calendar years and no
period may be subject to such an inspection more than one time hereunder. Such
inspections will be conducted during ACCESS’ normal business hours at such place
where such records are customarily kept, no more than once in any twelve (12)
month period (unless an inspection reveals that the Net Sales and/or Sublicense
Income percentage was incorrectly reported in any material respect, in which
case PLASMATECH may perform one (1) additional audit for the incorrectly
reported period) and upon at least thirty (30) days prior written notice by
PLAMSATECH to ACCESS.  The Auditor will execute a reasonable written
confidentiality agreement with ACCESS and will disclose to PLASMATECH only the
amount and accuracy of payments reported and actually paid or otherwise payable
under this Agreement and the specific details concerning any discrepancies.  The
Auditor will send a copy of the report to ACCESS at the same time such report is
sent to PLASMATECH.
 
(b) In the event that the Auditor concludes that additional royalties were
required for the annual period under review, the additional royalty payment will
be paid within ten (10) days after the date the Auditor delivers its report to
the Parties so concluding that such payments were underpaid.  The payment of
additional royalties to PLASMATECH shall bear interest as described in Section
3.5.  The fees charged by the Auditor will be paid by PLASMATECH unless the
audit discloses an underpayment of royalties paid or payable by ACCESS for the
annual period under review by more than the greater of (i) [***] of the amount
due or (ii) $[***], in which case ACCESS shall pay (or reimburse PLASMATECH for)
the reasonable and documented fees and expenses charged by the Auditor.
 
ARTICLE 4
 
 OWNERSHIP; PATENT MATTERS
 
4.1.  Ownership.  PLASMATECH shall own all rights, title and interest in and to
the Licensed Technology.  PLASMATECH’s ownership of the Licensed Technology
shall include all Fractionation Related Technology that ACCESS or its Affiliates
or their respective
 
 
 
6

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
employees, contractors and agents develop during the period prior to the second
anniversary of the Effective Date, regardless of inventorship.  ACCESS shall
promptly provide and fully disclose to PLASMATECH all such Fractionation Related
Technology developed by ACCESS, its Affiliates, and their respective employees,
contractors and agents.  ACCESS agrees to assign and hereby assigns to
PLASMATECH, and shall cause its Affiliates to assign to PLASMATECH, all of their
respective rights, title and interest in and to any such Fractionation Related
Technology.  ACCESS shall take all actions and execute all documents, and cause
its Affiliates to take all actions and execute all documents, reasonably
required by PLASMATECH to perfect or register PLAMATECH’s interests
therein.  ACCESS represents that it has obtained (and will obtain) from its
employees, contractors, agents and Affiliates all rights necessary to make the
foregoing assignment. It is understood and agreed that references to Affiliates
of ACCESS in this Section 4.1, shallnot be construed to cover any third party
that becomes an Affiliate of ACCESS after the Effective Date as a result of a
transaction in which (i) such third party directly or indirectly acquires all or
substantially all of the stock or assets of ACCESS or (ii) ACCESS is
consolidated or merged into such third party or any of its affiliates; if the
result of a transaction described in clause (i) or (ii) is that any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended) acquires, directly or  indirectly, the beneficial
ownership, of a majority of the voting power of ACCESS and specifically
excluding any person or group that is controlled directly or indirectly by
ACCESS or its present officers or directors.  It is further understood and
agreed that any third party that becomes an Affiliate of ACCESS in a transaction
in which ACCESS acquires control of such third party shall be deemed an
Affiliate for purposes of Section 4.1.  If, during the Term, PLASMATECH Controls
any Patent Right or other proprietary right in any Fractionation Related
Technology that could be asserted to prevent ACCESS from practicing the Licensed
Technology as contemplated under this Agreement or any Access intellectual
property rights to Develop or Commercialize Licensed Products, such Patent Right
or other proprietary right shall be included as Licensed Technology hereunder to
the extent necessary or useful to practice the license granted under Section
2.1(a) and ACCESS will pay PLASMATECH royalties on sales of such products as
described under Section 3.2.
 
4.2. Patent Matters.
 
(a) Patent Maintenance.  PLASMATECH shall be responsible for the preparation,
prosecution (excluding, any interferences, reissue proceedings and
reexaminations) and maintenance of the PLASMATECH Patent Rights at its sole
expense.  Upon request by ACCESS, PLASMATECH shall provide ACCESS with an update
of the filing, prosecution and maintenance status for each of the PLASMATECH
Patent Rights.  PLASMATECH shall reasonably consult with ACCESS with respect to
the preparation, prosecution and maintenance of the PLASMATECH Patent Rights in
the Territory.  PLASMATECH shall provide to ACCESS copies of any papers relating
to the filing, prosecution or maintenance of the PLASMATECH Patent Rights in the
Territory promptly upon their being filed or received.  The advice and
suggestions of ACCESS and its patent counsel shall be taken into consideration
in
 
 
 
7

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
good faith by PLASMATECH and its patent counsel in connection with such
filing.  PLASMATECH shall pursue in good faith all reasonable claims and take
such other reasonable actions, as may be requested by ACCESS, provided, however,
if the PLASMATECH incurs any additional expense as a result of any such request,
ACCESS shall be responsible for the cost and expenses of pursuing any such
additional claim or taking such other actions.  If PLASMATECH elects not to file
or to continue to prosecute or maintain a PLASMATECH Patent Right, then it shall
notify ACCESS in writing at least sixty (60) days before any final deadline
applicable to the filing, prosecution or maintenance of such PLASMATECH Patent
Right, or any other date by which an action must be taken to establish or
preserve such PLASMATECH Patent Right in the Territory.  In such case, ACCESS
shall have the right, at its own cost and expense, to pursue the filing or
support the continued prosecution or maintenance of such PLASMATECH Patent Right
in the Territory.  ACCESS may file a notice with applicable governmental patent
offices of the exclusive license to the PLASMATECH Patent Rights granted to
ACCESS hereunder.
 
(b) Patent Enforcement.   In the event that PLASMATECH or ACCESS becomes aware
of a suspected infringement in the Territory of any PLASMATECH Patent Right
exclusively licensed to ACCESS under this Agreement, or any such PLASMATECH
Patent Right is Challenged in any action or proceeding (including any
interferences, reissue proceedings or reexaminations), such Party shall notify
the other Party promptly, and following such notification, the Parties shall
confer.  ACCESS shall have the first right, but shall not be obligated, to bring
an infringement action with respect to such infringement at its own expense, in
its own name, provided, that ACCESS keeps PLASMATECH reasonably informed of its
progress and provides PLASMATECH with copies of any substantive documents
related to such proceedings and reasonable notice of all such
proceedings.  PLASMATECH shall make reasonable efforts to assist ACCESS, at
ACCESS’ request and expense, in any action or proceeding being prosecuted if so
requested, and shall lend its name to such actions or proceedings if reasonably
requested by ACCESS or required by Applicable Law.  If ACCESS recovers any
damages or other sums in any such action, suit or proceeding or in settlement
thereof, such damages or other sums recovered shall first be applied to
reimburse the Parties for all out-of-pocket costs and expenses incurred by the
Parties in connection therewith, including, without limitation, attorney’s
fees.  If such recovery is insufficient to cover all such costs and expenses of
both Parties, it shall be shared to reimburse each Party in equal proportion to
the total of such costs and expenses incurred by each Party.  If after such
reimbursement any funds shall remain from such damages or other sums recovered,
such funds shall be retained by ACCESS, provided that ACCESS shall pay
PLASMATECH [***] of any such remaining recovery received by ACCESS and ACCESS
may retain [***] of any such remaining recovery.  ACCESS shall notify PLASMATECH
of its decision to exercise its right to enforce or defend the PLASMATECH Patent
Rights as soon as possible, but not later than ninety (90) days following its
discovery or receipt of notice of the alleged infringement.  If (i) ACCESS
notifies PLASMATECH that it will not enforce any PLASMATECH Patent Rights in
accordance with this Section 4.2(b); (ii) ACCESS has exhausted all legal appeals
with respect to causing the alleged infringement to cease or causing the Person
alleging the infringement to forebear or (iii)
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
ACCESS fails to bring an infringement action within one hundred twenty (120)
days following its discovery or receipt of notice of the alleged infringement;
or (iv) ACCESS is not reasonably diligent in pursuing an infringement action or
diligently defending the validity or enforceability of PLASMATECH Patent Rights
at issue and, after notice from PLASMATECH, fails to exercise reasonable
diligence in connection with such activities, then PLASMATECH shall have the
right (but not the obligation) to pursue the alleged infringer or take control
of any action initiated by, or being defended by, ACCESS at PLASMATECH’s own
expense.  In such event, upon PLASMATECH’s request, ACCESS will, wherever
possible under Applicable Law, substitute PLASMATECH as party plaintiff for
purposes of pursuing any alleged infringer, or as defendant for defending any
PLASMATECH Patent Rights.  If PLASMATECH recovers any damages or other sums in
any such action, suit or proceeding or in settlement thereof, such damages or
other sums recovered shall first be applied to all out-of-pocket costs and
expenses incurred by the Parties in connection therewith, including, without
limitation, attorney’s fees.  If such recovery is insufficient to cover all such
costs and expenses of both Parties, it shall be shared to reimburse each Party
in equal proportion to the total of such costs and expenses incurred by each
Party.  If after such reimbursement any funds shall remain from such damages or
other sums recovered, such funds shall be retained by PLASMATECH.  Except upon
the occurrence of the events described in subsections (i)-(iv) above, no
settlement, consent judgment or other voluntary final disposition of any suit
regarding PLASMATECH Patent Rights in the Territory may be entered into by
ACCESS or PLASMATECH without the consent of the other Party, which consent shall
not be unreasonably withheld or delayed.
 
ARTICLE 5
 
TERM AND TERMINATION
 
5.1. Term.  The term of this Agreement shall take effect as of the Effective
Date and shall expire at the end of the Royalty Term unless sooner terminated as
provided herein (the “Term”).
 
5.2. Termination.  Notwithstanding anything in Section 5.1, this Agreement may
be terminated at any time as follows:
 
(a) By either Party upon delivery of written notice to the other Party in the
event of any breach by such other Party of any of such other Party’s material
obligations under this Agreement, provided that such breach has not been cured
within sixty (60) days after written notice thereof is given by the
non-breaching Party to the breaching Party specifying the nature of the alleged
breach, provided that, if a cure is not feasible within such sixty (60) day
period, the cure period shall be extended (i) if the Parties agree that the
breaching Party is using diligent efforts to cure such breach; or (ii) the
existence of a material breach is the subject of an Arbitration Request.
 
 
 
9

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
(b) By PLASMATECH at any time during the Term by providing written notice to
ACCESS with immediate effect in the event that: (i) ACCESS files in any court or
agency pursuant to any statute or regulation of any state, country or
jurisdiction, a petition in bankruptcy or insolvency or for reorganization or
for a similar arrangement or for the appointment of a receiver or trustee of
ACCESS or of its assets, other than the commencement of a proceeding under the
Bankruptcy Code (11 U.S.C. § 101, et seq) or the appointment of a trustee in
such a proceeding, or (ii) if ACCESS proposes a written agreement of composition
or extension of its debts generally, or (iii) if the ACCESS proposes or is a
party to any voluntary dissolution or liquidation or is served with an
involuntary petition for dissolution or liquidation under the Bankruptcy Code
(11 U.S.C. § 101, et seq) that is not dismissed within sixty (60) days after the
filing thereof, or (iv) if the ACCESS makes an assignment for the benefit of its
creditors.
 
(c) By PLASMATECH at any time during the Term by providing written notice to
ACCESS in the event that a Qualified Financing does not occur.
 
(d) By PLASMATECH at any time during the Term upon ninety (90) days written
notice to Access in the event that ACCESS fails to use Commercially Reasonable
Efforts to Develop and Commercialize the Licensed Technology, unless such
default is cured within such 90-day period (or, if such breach is not capable of
being cured within such 90-day period, within such amount of time as may be
reasonably necessary to cure such breach, so long as ACCESS is making diligent
efforts to cure such breach).  Any termination pursuant to this Section 5.2(d)
shall be based on PLASMATECH’s good faith determination that ACCESS has not used
Commercially Reasonable Efforts to Develop and Commercialize Licensed
Technology.
 
(e) At any time upon mutual written agreement of the Parties.
 
(f) Except to the extent the following is not enforceable under the law of a
particular jurisdiction where a PLASMATECH Patent is pending or is issued,
PLASMATECH may terminate this Agreement immediately upon written notice to
ACCESS in the event that ACCESS or any of its Affiliates or Sublicensees
Challenges any PLASMATECH Patent Rights or Assists a Third Party in initiating
or pursuing a Challenge of any PLASMATECH Patent Rights.
 
5.3. Effect of Termination.  Upon termination of this Agreement pursuant to
Section 5.2 herein:
 
(a) All rights and licenses granted to ACCESS under this Agreement will
terminate, and ACCESS and its Affiliates and Sublicensees will cease all use of
the Licensed Technology and all Development and Commercialization activities
related to Licensed Products.
 
 
 
10

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
(b) If this Agreement is terminated pursuant to Sections 5.2 (a) – (d) above,
PLASMATECH will honor the license terms of any sublicense granted by ACCESS in
accordance with Section 2.1(b) with respect to any Sublicensee that is not then
in default under the sublicense for a period of ninety (90) days after the
effective date of termination, during which time any Sublicensee hall have the
option, with written notice to PLASMATECH delivered within thirty (30) days
after the effective date of termination to negotiate and execute a new license
between Sublicensee and PLASMATECH (each, a “New Agreement”) on terms as set
forth below in this Section 5.3(b).  If a Sublicensee elects to exercise this
option, as a condition to PLASMATECH’s obligation to grant a direct license to
that Sublicensee, such Sublicensee shall pay to PLASMATECH any past due payments
owed by ACCESS to PLASMATECH under this Agreement; provided that if multiple
Sublicensees exercise their option then they shall each pay an allocable portion
of such past due amounts.  Each New Agreement shall be subject to the same
non-financial terms and conditions as those in this Agreement; provided,
however, that each New Agreement shall contain substantially the same terms and
conditions regarding sublicense scope, sublicense territory, duration of
sublicense grant, and diligence obligations of the Sublicensee as the sublicense
agreement between such Sublicensee and ACCESS.  Each Sublicensee shall agree in
the New Agreement to terms providing that: (i) PLASMATECH shall not be liable to
Sublicensee for any actual or alleged breach of such sublicense agreement by
ACCESS; (ii) PLASMATECH shall not have any obligations to such Sublicensee other
than PLASMATECH’s obligations to ACCESS as set forth in this Agreement; (iii)
the financial terms of the New Agreement shall be consistent with the terms of
the sublicense agreement with ACCESS, but shall in no event be less than the
corresponding financial terms set forth in this Agreement; and (iv) PLASMATECH
shall not be obligated to accept provisions in the New Agreement unless such
provisions correspond to rights granted by ACCESS to Sublicensee are in
conformance with, and at least as protective of PLASMATECH as, this
Agreement.  If a Sublicensee does not exercise its option right in accordance
with this Section 5.3(b) (which shall be reproduced in each sublicense
agreement) or if such New Agreement is not executed within the ninety (90) day
period, then such sublicense will terminate.
 
(c) ACCESS shall, at PLASMATECH’s written request and at ACCESS’ sole cost and
expense (i) promptly assign and transfer to PLASMATECH all of ACCESS’ right,
title and interest in and to all regulatory approvals (including
Commercialization Regulatory Approvals), governmental clearances, regulatory
filings, clinical trial agreements and other data relating to the use and
practice of the Licensed Technology, and the use, sale, offer for sale or
importation of Licensed Products in the Territory, including data, materials,
and information relating to non-clinical, pre-clinical and clinical activities
and clinical trials; (ii) notify the applicable Regulatory Authorities in the
Territory and take any other action reasonably necessary to effect such
transfer; (iii) provide PLASMATECH with copies of all relevant correspondence
between ACCESS and such Regulatory Authorities relating to such regulatory
filings and regulatory approvals in the Territory; (iv) unless expressly
prohibited by any Regulatory Authority, ACCESS shall transfer sponsorship and
control to PLASMATECH of all clinical
 
 
 
11

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
trials of Licensed Products being conducted in the Territory as of the effective
date of termination as quickly as reasonably possible; (v) assign (or cause its
Affiliates to assign) to PLASMATECH all agreements with any Third Party with
respect to manufacture of Licensed Products or the conduct of clinical trials
for Licensed Products,  including, without limitation, agreements with contract
research organizations, clinical sites and investigators; (vi) provide
PLASMATECH at cost with all supplies of Licensed Products in the possession of
ACCESS or any Affiliate or contractor of ACCESS at the effective date of
termination.
 
(d) Nothing herein shall be construed to release either Party of any obligation
that matured prior to the effective date of any termination, including payment
obligations.  Either Party’s liability for any uncontested charges, payments or
expenses due to the other Party that accrued prior to the termination date shall
not be extinguished by termination, and such amounts (if not otherwise due on an
earlier date) shall be immediately due and payable on the termination date.
 
(e) Sections 3.4, 3.5, 3.7, 4.1, 5.3 (and the Sections referenced therein), 6.3,
6.4, 6.5, 7, 8.3, 8.5, 8.6 and 8.8 - 8.15 (inclusive) and Schedule A (to the
extent needed to interpret any surviving provision) shall survive any
termination or expiration of this Agreement.
 
5.4. ACCESS’ Rights in Bankruptcy.  The Parties acknowledge and agree that the
license granted under Section 2.1(a) of this Agreement is a license to “a right
to intellectual property” and, as such, in the event that PLASMATECH is subject
to a proceeding as a debtor under title 11 of the United States Code, 11 U.S.C.
§ 101, et seq (the “Bankruptcy Code”)) PLASMATECH agrees that ACCESS may fully
exercise all of its rights and elections under Section 365(n) of the Bankruptcy
Code.  The Parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against PLASMATECH under the Bankruptcy Code or
analogous provisions of applicable law outside of the United States, then unless
or until this Agreement is rejected or deemed rejected, PLASMATECH or its
trustee, pursuant to Section 365(n) of the Bankruptcy Code and upon the written
request of ACCESS will perform this Agreement.
 
ARTICLE 6
 
REPRESENTATIONS, WARRANTIES, COVENANTS, LIMITATION OF LIABILITY, INDEMNIFICATION
 
6.1. PLASMATECH Representations and Warranties.  PLASMATECH represents, warrants
and covenants to ACCESS as follows:
 
(a) PLASMATECH is a corporation duly organized, validly existing and in good
standing under the laws of state or jurisdiction in which it is organized, and
it has full right and authority to enter into this Agreement and to grant the
licenses and other rights to ACCESS as herein described.
 
 
 
12

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
(b) This Agreement has been duly authorized by all requisite corporate action,
and when executed and delivered will become a valid and binding contract of
PLASMATECH enforceable against PLASMATECH in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium and other law
affecting creditors’ rights generally from time to time if effect, and to
general principles of equity.
 
(c) The execution, delivery and performance of this Agreement does not conflict
with any other agreement, contract or understanding, oral or written, to which
PLASMATECH is a party, or by which it is bound, nor will it, to PLASMATECH’s
knowledge as of the Effective Date, violate any law applicable to PLASMATECH.
 
(d) The Existing Fractionation Patents are all of the Patent Rights Controlled
by PLASMATECH and its Affiliates as of the Effective Date that claim or cover a
process for fractionation of blood plasma or any Fractionation Related
Technology.  PLASMATECH covenants that it will provide updated versions of
Schedule B as needed so that such Schedule B is current and complete throughout
the Term.   Neither PLASMATECH nor any of its Affiliates has previously
assigned, transferred, conveyed or otherwise encumbered its right, title and
interest in the PLASMATECH Patent Rights in a manner inconsistent with the terms
hereof. There is no agreement to which PLASMATECH or any of its Affiliates is a
party and by which it is bound that would conflict with or be breached by
PLASMATECH granting ACCESS the licenses in Section 2.1(a).
 
(e) As of the Effective Date, PLASMATECH has no knowledge of any (i) claims,
judgments or settlements against PLASMATECH or its Affiliates pending, or
threatened, that invalidate or seek to invalidate the PLASMATECH Patent Rights;
(ii) pending litigation against PLASMATECH or any Affiliate of PLASMATECH that
alleges that any of PLASMATECH’s activities relating to the Licensed Technology
have violated or would violate, any of the intellectual property rights of any
Third Party (nor has it received any written communication threatening such
litigation).
 
(f) As of the Effective Date, PLASMATECH has no knowledge of any (i) claim,
demand, suit, proceeding, arbitration, inquiry, investigation or other legal
action of any nature, civil, criminal, regulatory or otherwise, pending or,
threatened against PLASMATECH or any of its Affiliates or (ii) judgment,
injunction, consent decree, seizure, detention or settlement against or owed by
PLASMATECH or any of its Affiliates, in each case of (i) and (ii), that relates
to the Licensed Technology.
 
(g) As of the Effective Date neither PLASMATECH nor any of its Affiliates is a
party to any agreement with any Third Party under which any royalty, milestone
or other payment are or will become payable to any Third Party in connection
with the development, Commercialization or use of the Licensed Technology under
and in accordance with this Agreement by ACCESS or its Affiliates or
Sublicensees or agents or distributors.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
6.2. ACCESS Representations and Warranties.  ACCESS covenants, represents and
warrants to PLASMATECH that as of the Effective Date:
 
(a) ACCESS is a corporation duly organized, validly existing and in good
standing under the laws of state in which it is incorporated, and it has full
right and authority to enter into this Agreement and to accept the rights and
licenses granted as herein described.
 
(b) This Agreement has been duly authorized by all requisite corporate action,
and when executed and delivered will become a valid and binding contract of
ACCESS enforceable against ACCESS in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights generally from time to time if effect, and to
general principles of equity.
 
(c) The execution, delivery and performance of this Agreement does not conflict
with any other agreement, contract or understanding, oral or written, to which
ACCESS is a party, or by which it is bound, nor will it, to ACCESS’ knowledge as
of the Effective Date, violate any law applicable to ACCESS.
 
(d) All necessary consents, approvals and authorizations of all regulatory and
governmental authorities and other persons or entities required to be obtained
by ACCESS in connection with the execution and delivery of this Agreement and
the performance of its obligations hereunder have been obtained.
 
6.3. Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.  FOR
THE AVOIDANCE OF DOUBT, NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN
THIS AGREEMENT, PLASMATECH MAKES NO WARRANTY THAT THE LICENSED TECHNOLOGY OR ANY
LICENSED PRODUCTS ARE FREE FROM INFRINGEMENT OF THIRD PARTY PATENT RIGHTS OR
OTHER THIRD PARTY INTELLECTUAL PROPERTY RIGHTS. THE REPRESENTATIONS AND
WARRANTIES OF EACH OF PLASMATECH AND ACCESS EXTEND ONLY TO THE OTHER
PARTY.  NEITHER PARTY WILL BE LIABLE FOR ANY CLAIM OR DEMAND AGAINST SUCH OTHER
PARTY BY A THIRD PARTY, EXCEPT TO THE EXTENT PROVIDED IN SECTION 6.5.
 
6.4. Limitation of Liability.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR
OTHERWISE, NEITHER PARTY WILL BE LIABLE TO THE OTHER OR ANY THIRD PARTY WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT FOR ANY INDIRECT, CONSEQUENTIAL
OR SPECIAL DAMAGES, HOWEVER CAUSED, UNDER ANY THEORY OF LIABILITY; PROVIDED,
HOWEVER, THAT THIS SECTION 6.4 WILL NOT APPLY TO LIMIT (a) THE PARTIES’
 
 
 
14

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
INDEMNIFICATION RIGHTS AND OBLIGATIONS UNDER SECTION 6.5 or (b) BREACH BY EITHER
PARTY OF ITS OBLIGATIONS UNDER ARTICLE 7.
 
6.5. Indemnification.
 
(a) ACCESS Indemnity.  ACCESS hereby agrees to defend, indemnify and hold
PLASMATECH and its Affiliates, and their respective employees, directors, agents
and contractors, and their respective successors, heirs and assigns and
representatives (“PLASMATECH Indemnitees”) harmless from and against all claims,
liability, threatened claims, damages, expenses (including reasonable attorneys’
fees), suits, proceedings, losses or judgments of any kind, including death,
personal injury, illness, product liability or property damages (collectively,
“Losses”), arising from any Third Party claim to the extent arising out of or
relating to (i) the use or practice of the Licensed Technology by ACCESS or any
of its Affiliates, Sublicensees, distributors, agents and contractors in the
Territory or the Development or Commercialization of Licensed Products by ACCESS
or any of its Affiliates, Sublicensees, distributors, agents and contractors in
the Territory, (ii) ACCESS’s negligence or willful misconduct, or (iii) ACCESS’s
breach of this Agreement, except in each case in the event and to the extent
that such Losses arise from (A) the negligence or willful misconduct of
PLASMATECH or (B) any breach of this Agreement by PLASMATECH.
 
(b) PLASMATECH Indemnity.  PLASMATECH hereby agrees to defend, indemnify and
hold ACCESS, its Affiliates and Sublicensees, and their respective employees,
directors, agents and contractors, and their respective successors, heirs and
assigns and representatives (“ACCESS Indemnitees”) harmless from and against all
Losses arising from any Third Party claims to the extent arising out of or
related to (i) the Commercialization, use or other disposition of the Licensed
Technology by PLASMATECH or any of its Affiliates, sublicensees, agents and
contractors in the Territory prior to the Effective Date, (ii) the  negligence,
or willful misconduct of PLASMATECH or (iii) any breach of this Agreement by
PLASMATECH, except in each case in the event and to the extent that such Losses
arise from (A) the negligence or willful misconduct of ACCESS or (B) any breach
of this Agreement by ACCESS.
 
(c) Indemnification Procedure.  A claim to which the obligations under
Section 6.5(a) or Section 6.5(b) apply will be referred to herein as a
“Claim”.  If any person or entity (each, an “Indemnitee”) intends to recover
under this Section 6.5, the Indemnitee will notify the other Party (the
“Indemnitor”) in writing promptly upon becoming aware of any claim that may be a
Claim (it being understood and agreed, however, that the failure by an
Indemnitee to give such notice will not relieve the Indemnitor of its
indemnification obligation under this Agreement except and only to the extent
that the Indemnitor is actually prejudiced as a result of such failure to give
notice).  The Indemnitor will have the right to assume and control the defense
of such Claim at its own expense with counsel selected by the Indemnitor and
reasonably acceptable to the Indemnitee; provided, however, that an Indemnitee
will have the right to retain its own counsel, with the fees and expenses to be
paid by the Indemnitee.  If the
 
 
 
15

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
  
 
Indemnitor does not assume the defense of such Claim as aforesaid, the
Indemnitee may defend such Claim but will have no obligation to do so, and the
costs and expenses incurred by Indemnitee in connection with the defense of any
Claim for which Indemnitor has not assumed control will be paid for by
Indemnitor.  Except in the event where Indemnitee assumes control in accordance
with the foregoing sentence, the Indemnitee will not settle or compromise any
Claim without the prior written consent of the Indemnitor, and the Indemnitor
will not settle or compromise any Claim in any manner which would require any
admission by the Indemnitee or impose any obligation on the Indemnitee, without
the prior written consent of the Indemnitee, which consent, in each case, will
not be unreasonably withheld.  The Indemnitee will reasonably cooperate with the
Indemnitor at the Indemnitor’s expense and will make available to the Indemnitor
all pertinent information under the control of the Indemnitee, which information
will be subject to Article 7.
 
6.6. Insurance.  During the Term, ACCESS shall obtain and maintain, at its sole
cost and expense, insurance in types and amounts that are reasonable and
customary in the pharmaceutical and biotechnology industry for companies engaged
in comparable activities.  It is understood and agreed that this insurance shall
not be construed to limit ACCESS’ liability with respect to its indemnification
obligations (or any other obligations) hereunder.  Each Party will provide to
the other Party upon request a certificate evidencing the insurance such Party
is required to obtain and keep in force under this Section 6.6.
 
ARTICLE 7
 
CONFIDENTIALITY
 
7.1. Confidentiality.
 
(a) Confidential Information.  In its capacity as a Receiving Party, each of the
Parties agrees that, for itself and its Affiliates, and for as long as this
Agreement is in effect and for a period of ten (10) years thereafter, it will
(i) not disclose any of the Disclosing Party’s Confidential Information to any
Third Party without the prior written consent of the Disclosing Party, except
for disclosures expressly permitted below, (ii) not use such Confidential
Information for any purpose except to exercise its rights and perform its
obligations under this Agreement and (iii) use reasonable precautions (no less
than it uses for its own information of like importance) to safeguard the
Disclosing Party’s Confidential Information from unauthorized use and
disclosure.
 
(b) Exceptions.  The obligations in Section 7.1(a) will not apply with respect
to any portion of the Confidential Information that the Receiving Party can show
by competent proof:
 
(i) is publicly disclosed by the Disclosing Party, either before or after it is
disclosed to the Receiving Party hereunder;
 
 
 
16

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
(ii) was known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party;
 
(iii) is subsequently disclosed to the Receiving Party or any of its Affiliates
by a Third Party lawfully in possession thereof and without any obligation to
keep it confidential or any restriction on its use; or
 
(iv) is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
Receiving Party.; or
 
(v) has been independently developed by employees or contractors of the
Receiving Party or any of its Affiliates without the aid, application or use of
Confidential Information of the Disclosing Party.
 
(c) Authorized Disclosures.  The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party to the extent (and only to the
extent) such disclosure is reasonably necessary in the following instances:
 
(i) subject to Section 7.2, by either Party in order to comply with Applicable
Law (including any regulations promulgated by any Regulatory Authority, any
securities laws or regulations or the rules of a securities exchange) and with
judicial process, if in the reasonable opinion of the Receiving Party’s counsel,
such disclosure is necessary for such compliance;
 
(ii) by either Party, as necessary in connection with prosecuting or defending
litigation, making regulatory filings, and filing, prosecuting and enforcing
patent applications and patents; and
 
(iii) by ACCESS, to its Affiliates, potential and future collaborators
(including Sublicensees), permitted acquirers or assignees under Section 8.1,
subcontractors, investment bankers, investors, lenders, and each of their
respective directors, employees, contractors and agents;
 
provided that (1) with respect to Section 7.1(c)(i) or 7.1(c)(ii), where
reasonably possible and to the extent not prohibited by Applicable Law, the
Receiving Party will notify the Disclosing Party of the Receiving Party’s intent
to make any disclosure pursuant thereto sufficiently prior to making such
disclosure so as to allow the Disclosing Party adequate time to take whatever
action it may deem appropriate to protect the confidentiality of the information
to be disclosed, and (2) with respect to Section 7.1(c)(iii), each of those
named people and entities must be bound prior to disclosure by written
confidentiality and non-use restrictions at least as restrictive as those
contained in this Article 7 (other than investment bankers, investors and
lenders, who must
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
be bound prior to disclosure by commercially reasonable obligations of
confidentiality consistent with standard industry practice).
 
7.2. Terms of this Agreement.  The Parties agree that the terms of this
Agreement shall be treated as Confidential Information of both Parties, and thus
may be disclosed only as permitted by Section 7.1(c)(i) or as otherwise provided
herein.  Nothing in this Section 7.2 shall prohibit a Party from making such
disclosures to the extent required under applicable federal or state securities
laws or any rule or regulation of any nationally recognized securities
exchange.  In such event, however, the disclosing Party shall use good faith
efforts to notify and consult with the other Party prior to such disclosure and,
where applicable, shall diligently seek confidential treatment to the extent
such treatment is available under applicable securities laws.
 
7.3. Press Releases and Public Disclosures.  Each Party agrees to coordinate
timing of and not to issue any press release or other public statement
disclosing information relating to this Agreement or the transactions
contemplated hereby without the prior written consent of the other Party, other
than with respect to the terms and conditions of this Agreement in accordance
with Section 7.2, provided, however, that any disclosure which is required by
Applicable Law (including the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended), or the rules of a securities
exchange or the Securities and Exchange Commission or the securities regulators
of any state or other jurisdiction, as reasonably advised by the disclosing
Party’s counsel, may be made subject to the following.  The Parties agree that
any such required disclosure will not contain confidential business or technical
information and, if disclosure of confidential business or technical information
is required by Applicable Law or such rules or regulators, the Parties will use
appropriate diligent efforts to minimize such disclosure and obtain confidential
treatment for any such information which is disclosed to a governmental
agency.  Each Party agrees to provide to the other Party a copy of any public
announcement regarding this Agreement or the subject matter thereof as soon as
reasonably practicable under the circumstances prior to its scheduled
release.  Except under extraordinary circumstances, each Party shall provide the
other with an advance copy of any such announcement at least two (2) Business
Days prior to its scheduled release.  Each Party shall have the right to
expeditiously review and recommend changes to any such announcement and, except
as otherwise required by Applicable Law or such rules or regulators, the Party
whose announcement has been reviewed shall remove any Confidential Information
of the reviewing Party that the reviewing Party reasonably deems to be
inappropriate for disclosure.  The contents of any announcement or similar
publicity that has been reviewed and approved by the reviewing Party can be
re-released by either Party without a requirement for pre-approval.
 
ARTICLE 8
 
GENERAL PROVISIONS
 
8.1. Assignment.  Neither Party may assign this Agreement, delegate its
obligations or otherwise transfer licenses or other rights created by this
Agreement, without the prior written consent of the other Party, which consent
will not be unreasonably withheld; provided that each
 
 
 
18

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
Party may assign this Agreement as a whole without such consent in connection
with the acquisition (whether by merger, consolidation, sale or otherwise) of
such Party, provided that such Party provides written notice to the other Party
of such assignment and the assignee thereof agrees in writing to be bound as
such Party hereunder.  Any assignment or transfer in violation of this
Section 8.1 will be void.  This Agreement will inure to the benefit of, and be
binding upon, the legal representatives, successors and permitted assigns of the
Parties.
 
8.2. Force Majeure.  Neither Party will be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term or condition of this
Agreement if, but only to the extent that, such failure or delay results from
causes beyond the reasonable control of the affected Party, potentially
including fire, floods, embargoes, terrorism, war, acts of war (whether war be
declared or not), insurrections, riots, civil commotions, strikes, lockouts or
other labor disturbances, acts of God or acts, omissions or delays in acting by
any Governmental Authority; provided that the Party affected will promptly
notify the other of the force majeure condition and will exert Commercially
Reasonable Efforts to eliminate, cure or overcome any such causes and to resume
performance of its obligations as soon as possible.
 
8.3. Severability.  If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties.  The Parties will in such an instance use their reasonable, good faith
efforts to replace the invalid, illegal or unenforceable provision(s) with
valid, legal and enforceable provision(s) which, insofar as practical, implement
the purposes of this Agreement.
 
8.4. Amendment; Waiver.  This Agreement may not be modified, amended or
rescinded, in whole or part, except by a written instrument signed by the
Parties; provided that any unilateral undertaking or waiver made by one Party in
favor of the other will be enforceable if undertaken in a writing signed by the
Party to be charged with the undertaking or waiver.  No delay or omission by
either Party hereto in exercising any right or power occurring upon any
noncompliance or default by the other Party with respect to any of the terms of
this Agreement will impair any such right or power or be construed to be a
waiver thereof.  A waiver by either of the Parties of any of the covenants,
conditions or agreements to be performed by the other will not be construed to
be a waiver of any succeeding breach thereof or of any other covenant, condition
or agreement herein contained.
 
8.5. Notices.  Except as otherwise provided herein, all notices under this
Agreement will be sent by certified mail or by overnight courier service,
postage prepaid, to the following addresses of the respective Parties:
 
If to ACCESS, to:                                           Access
Pharmaceuticals, Inc.
1325 Avenue of the Americas, 27th Floor.
 
 
 
19

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
New York, NY  10019
Attn.: Chief Executive Officer


If to PLASMATECH, to:                                           Plasma
Technologies, LLC.
c/o Eugene J. Zurlo
4 Nicklaus Lane
Kiawah Island, SC 29455


or to such address as each Party may hereafter designate by notice to the other
Party.  A notice will be deemed to have been given on the date it is received by
all required recipients for the noticed Party.


8.6. Applicable Law, Venue.  This Agreement will be governed by and construed in
accordance with the laws of the New York, without reference to conflicts of laws
principles.  Notwithstanding the foregoing, with respect to any dispute relating
to the determination of scope, validity or enforceability of any Patents, the
Parties consent to the exclusive jurisdiction of the Federal courts of the
United States, and the dispute shall be determined according to the laws of the
United States.  The Parties hereby expressly agree that the U.N. Convention on
Contracts for the International Sale of Goods will not apply.  Subject to
Section 8.15, the Parties hereby agree to the exclusive jurisdiction of the
competent courts sitting in the New York.
 
8.7. Further Assurances.  Each Party agrees to do and perform all such further
acts and things and will execute and deliver such other agreements,
certificates, instruments and documents necessary or that the other Party may
deem advisable in order to carry out the intent and accomplish the purposes of
this Agreement and to evidence, perfect or otherwise confirm its rights
hereunder.
 
8.8. Relationship of the Parties.  Each Party is an independent contractor under
this Agreement.  Nothing contained herein is intended or is to be construed so
as to constitute PLASMATECH and ACCESS as partners, agents or joint
venturers.  Neither Party will have any express or implied right or authority to
assume or create any obligations on behalf of or in the name of the other Party
or to bind the other Party to any contract, agreement or undertaking with any
Third Party.  There are no express or implied third party beneficiaries
hereunder.
 
8.9. Entire Agreement.  This Agreement (along with the Exhibits) contains the
entire understanding of the Parties with respect to the subject matter hereof
and supersedes and replaces any and all previous or contemporaneous arrangements
and understandings, whether oral or written, between the Parties with respect to
the subject matter hereof.
 
8.10. Headings.  The captions to the several Articles and Sections hereof are
not a part of this Agreement, but are merely guides or labels to assist in
locating and reading the several Articles and Sections hereof.
 
 
 
20

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
8.11. Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement will be construed against the drafting Party will not apply.
 
8.12. Interpretation.  Whenever any provision of this Agreement uses the term
“including” (or “includes”), such term will be deemed to mean “including without
limitation” (or ”includes without limitations”).  “Herein,” “hereby,”
“hereunder,” “hereof” and other equivalent words refer to this Agreement as an
entirety and not solely to the particular portion of this Agreement in which any
such word is used.  All definitions set forth herein will be deemed applicable
whether the words defined are used herein in the singular or the plural.  Unless
otherwise provided, all references to Articles, Sections and Exhibits in this
Agreement are to Sections and Exhibits of this Agreement.  References to any
Articles and Sections include Sections and subsections that are part of the
related Section (e.g., a section numbered “Section 3(a)” would be part of
“Article 3”, and references to “Article 3” would also refer to material
contained in the subsection described as “Section 3(a)”).
 
8.13. Counterparts; Facsimiles.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.  Facsimile execution and delivery
of this Agreement by either Party will constitute a legal, valid and binding
execution and delivery of this Agreement by such Party
 
8.14. Issue Resolution.  Unless otherwise set forth in this Agreement, in the
event of a dispute arising under or in any way related to this Agreement between
the Parties, the Parties shall refer such dispute to the Chief Business Officer
of ACCESS (or other executive designated by the Chief Executive Officer of
ACCESS) and the Chief Executive Officer of PLASMATECH (the “Executive
Officer(s)”), and such Executive Officers shall attempt in good faith to resolve
such dispute.  If the Parties are unable to resolve a given dispute pursuant to
this Section 8.14 within sixty (30) days of referring such dispute to the
Executive Officers, such dispute shall be resolved by binding Arbitration in the
manner described in Section 8.15.
 
8.15. Arbitration.
 
(a) If a Party intends to begin an arbitration proceeding to resolve a dispute
arising under or in any way related to this Agreement (each, an “Arbitration”)
after the provisions of Section 8.14 have been exhausted, such Party shall
provide written notice (the “Arbitration Request”) to the other Party of such
intention and the issues for resolution.  From the date of the Arbitration
Request and until such time as the dispute has become finally settled, the
running of the time periods as to which a Party must cure a breach of this
Agreement becomes suspended as to the subject matter of the dispute.  Unless the
Parties otherwise agree in writing, during the period of time that any
Arbitration proceeding is pending under this Agreement, the Parties shall
continue to comply with all those terms and provisions of this Agreement that
are not the subject of the pending Arbitration proceeding.  The Arbitration
 
 
 
21

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
proceeding shall be conducted in accordance with the Commercial Arbitration
Rules and Supplementary Procedures for Large Complex Disputes of the American
Arbitration Association (the “AAA”) and otherwise as set forth in this Section
8.15.
 
(b) Within ten (10) Business Days after the receipt of the Arbitration Request,
the other Party may, by written notice, add additional issues for resolution;
provided, that such issues have been subject to Section 8.14 and relate directly
to the matter that is the subject of the applicable Arbitration Request.
 
(c) The Arbitration shall be conducted by one arbitrator selected in accordance
with the AAA Commercial Arbitration Rules and Supplementary Procedures for Large
Complex Disputes as modified below, unless the matter in dispute has a value of
at least $15,000,000 and either Party wishes to have the Arbitration conducted
by a panel of three (3) arbitrators.  The arbitrator(s) shall be experienced in
the subject matter of the Arbitration Request as it applies to the biotechnology
or pharmaceutical business.  The Parties shall cooperate to attempt to select
the arbitrator(s) by agreement within twenty (20) days of the initiation of
Arbitration.  If agreement cannot be reached within such twenty (20) days, then
that AAA will submit a list of twenty (20) qualified arbitrators from which each
Party shall strike unacceptable entries; provided that each Party shall not
strike more than thirty-five percent (35%) of the names without cause, and rank
the remaining names.  The AAA shall appoint the arbitrator(s) with the highest
combined ranking(s).  If these procedures fail to result in selection of the
required number of arbitrators, the AAA shall appoint the arbitrator(s),
allowing each side challenges for cause. The arbitrator(s) shall apply the law
of New York and the Arbitration shall be held in New York, New York.  The
Parties shall each use their best efforts to have the Arbitration hearing held
as soon as practicable and in any event within sixty (60) days after the
selection of the arbitrator(s).  At least five (5) Business Days prior to the
Arbitration hearing, each Party shall submit to the other Party and the
arbitrator(s) a copy of all exhibits on which such Party intends to rely at the
hearing, a pre-hearing brief (up to 20 pages), and a proposed ruling (up to 5
pages).  The proposed ruling shall be limited to proposed rulings and remedies
on each issue, and shall contain no argument on or analysis of the facts or
issues.  Within five (5) Business Days after close of the hearing, each Party
may submit a post-hearing brief (up to 5 pages) to the arbitrator(s).  The
arbitrator(s) shall rule on each disputed issue within fourteen (14) days after
the close of the hearing.  Such ruling shall adopt in its entirety the proposed
ruling and remedy of one of the Parties on each disputed issue but may adopt one
Party’s proposed rulings and remedies on some issues and the other Party’s
proposed rulings and remedies on other issues.
 
(d) Either Party may apply first to the arbitrators for interim injunctive
relief until the Arbitration decision is rendered or the Arbitration is
otherwise resolved; provided, that if such Party determines that such injunctive
relief cannot be awarded in a timeframe adequate to protect such Party’s
interests, then a Party may, without waiving any right or remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending
resolution of the Arbitration pursuant to this Section 8.15.  The arbitrators
shall have no authority to award punitive or any other type of
 
 
 
22

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
damages not consistent with Section 6.4.  The Parties further agree that the
decision of the arbitrators shall be the sole, exclusive and binding remedy
between them regarding determination of Arbitration matters presented.
 
(e) The Parties hereby agree that any disputed performance or suspended
performance pending the resolution of an Arbitration that the arbitrators
determine to be required to be performed by a Party must be completed within a
reasonable time period following the final decision of the arbitrators.
 
(f) Each Party shall bear its own attorneys’ fees, costs, and disbursements
arising out of the Arbitration, and shall pay an equal share of the fees and
costs of the arbitrators.
 
(g) Except to the extent necessary to confirm an award or decision or as may be
required by Applicable Laws, neither a Party nor an arbitrator may disclose the
existence, content, or results of an Arbitration without the prior written
consent of both Parties.
 
(h) The Parties agree that, in the event of an Arbitration involving the alleged
breach of this Agreement, neither Party may terminate this Agreement until
resolution of such matter pursuant to this Section 8.15, and any time period for
cure will only commence after such resolution.
 
(i) By agreeing to this binding Arbitration provision, the Parties understand
that they are waiving certain rights and protections which may otherwise be
available if a dispute between the Parties were determined by litigation in
court, including the right to seek or obtain certain types of damages precluded
by this provision, the right to a jury trial, certain rights of appeal, and a
right to invoke formal rules of procedure and evidence.
 
 [Remainder of this page is intentionally left blank]

 
23

--------------------------------------------------------------------------------

 
 
 
 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

SIGNATURE PAGE TO LICENSE AGREEMENT
 


 
In Witness Whereof, this Agreement has been executed by the Parties as of the
Effective Date.
 


 
ACCESS PHARMACEUTICALS, INC.
 
 
By: /s/ Jeffrey B. Davis
Name: Jeffrey B. Davis
Title: President and Chief Executive Officer
PLASMA TECHNOLOGIES, LLC.
 
 
By: /s/ Eugene J. Zurlo
Name:  Eugene J. Zurlo
Title: Chairman

 
 

 
 
24

--------------------------------------------------------------------------------

 

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

SCHEDULE A
 
Defined Terms
 
(a) “AAA” has the meaning ascribed to it in Section 8.15.
 
(b) “Affiliates” means any entity controlling, controlled by or under common
control with a Party, but only as long as such control continues, where
“control” means the ownership of at least fifty percent (50%) of the equity or
beneficial interest of such entity, the right to vote for or appoint a majority
of the board of directors or other governing body of such entity or otherwise
the ability to cause the management of the specified entity.
 
(c) “Agreement” has the meaning provided in the introductory paragraph above.
 
(d) “ACCESS” has the meaning provided in the introductory paragraph above.
 
(e) “ACCESS Indemnitees” has the meaning provided in Section 6.5(a).
 
(f) “Applicable Law” means any supra-national, federal, state, provincial,
commonwealth, cantonal or local government laws, treaties, statutes (including
the Food, Drug and Cosmetic Act of 1938, as amended), rules and regulations,
including any rules, regulations, guidance or guidelines having the binding
effect of law, or requirements of Governmental Authorities, national securities
exchanges or securities listing organizations, courts, tribunals, legislative
bodies and commissions that may be in effect from time to time.
 
(g) “Arbitration Request” has the meaning ascribed to it in Section 8.15
 
(h) “Assist” means providing, directly or indirectly, a Third Party with (a) any
analysis of the PLASMATECH Patent Rights or any portion thereof in connection
with a Challenge of the PLASMATECH Patent Rights or any portion thereof; (b)
prior art or analysis of any prior art to any of the PLASMATECH Patent Rights in
connection with a Challenge of the PLASMATECH Patent Rights or any portion
thereof; (c) any documents relating to the PLASMATECH Patent Rights, in whole or
in part, or to any prior art to any of the PLASMATECH Patent Rights in
connection with a Challenge of the PLASMATECH Patent Rights or any portion
thereof; or (d) financial or technical support in connection with a Challenge of
the PLASMATECH Patent Rights or any portion thereof.
 
(i) “Auditor” has the meaning ascribed to it in Section 3.7.
 
(j) “Bankruptcy Code” has the meaning provided in Section 5.4.
 
 
 
25

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
(k) “Business Day” means a day other than Saturday, Sunday or any day on which
commercial banks located in New York, New York are authorized or obligated by
Applicable Law to close.
 
(l) “Challenge” means to contest or Assist in the contest of the validity or
enforceability of any PLASMATECH Patent Rights, in whole or in part, in any
court, arbitration proceeding or other tribunal, including the United States
Patent and Trademark Office and the United States International Trade
Commission.  For the avoidance of doubt, the term “contest” includes:  (i)
filing an action under 28 U.S.C. §§ 2201-2202 seeking a declaration of
invalidity or unenforceability of any PLASMATECH Patent Rights; (ii) citation to
the United States Patent and Trademark Office pursuant to 35 U.S.C. § 301 of
prior art patents or printed publications or statements of the patent owner
concerning the scope of any of the PLASMATECH Patent Rights; (iii) filing a
request under 35 U.S.C. § 302 for re-examination of any of the PLASMATECH Patent
Rights; (iv) filing, or joining in, a petition under 35 U.S.C. § 311 to
institute inter parties review of any PLASMATECH Patent Rights or any portion
thereof; (v) filing, or joining in, a petition under 35 U.S.C. § 321 to
institute post-grant review of the PLASMATECH Patent Rights or any portion
thereof; (vii) provoking or becoming a party to an interference with an
application for any of the PLASMATECH Patent Rights pursuant to 35 U.S.C. § 135;
or (viii) filing or commencing any re-examination, opposition, cancellation,
nullity or similar proceedings against any of the PLASMATECH Patent Rights in
any country.
 
(m) “Change of Control” means the acquisition by sale, merger or otherwise of
fifty percent (50%) or more of the outstanding voting shares of an entity or the
sale of all or substantially all of the assets of an entity.
 
(n) “Claim” has the meaning provided in Section 6.5(c).
 
(o) “Commercially Reasonable Efforts” means, (i) with respect to the efforts to
be expended by a Party with respect to any objective, such reasonable, diligent,
and good faith efforts as such Party would normally use to accomplish a similar
objective under similar circumstances and (ii) with respect to any objective
related to the Development and/or Commercialization of Licensed Products,
reasonable, diligent and good faith efforts and resources to fulfill the
obligation at issue, consistent with the level of efforts that a company of
similar size and resources would devote to a product which is of similar market
potential (profit potential and strategic value) at a similar stage in the
development or life of such product, taking into account issues of safety and
efficacy, product profile, the proprietary position of the product, the then
current competitive environment for such product, the likely timing of such
product’s entry into the market, the regulatory environment and other relevant
commercial factors.
 
(p) “Commercialization” or “Commercialize” means all activities directed to the
marketing, promoting, distributing, importing, exporting, offering for sale or
selling Licensed Products.
 
 
 
26

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
(q) “Commercialization Regulatory Approval” means, with respect to any Licensed
Product, the any and all approvals, licenses, registrations, or authorizations
of the relevant Regulatory Authority to sell such Licensed Product in any
country or region in the Territory.
 
(r) “Confidential Information” means all information disclosed by or on behalf
of one Party or its Affiliates (in such capacity, the “Disclosing Party”) to the
other party or its Affiliates (in such capacity, the “Receiving Party”) that is
marked or identified at the time of disclosure as confidential or proprietary
information or that is of such a nature that would be understood by a reasonable
person to be confidential or proprietary.  Licensed Know-How and all other
information relating to the Licensed Technology shall be deemed to be
PLASMATECH’s Confidential Information.
 
(s) “Control” or “Controlled” means, with respect to any material, information
or intellectual property right, that a Party owns or has a license or other
legal right and ability to grant to the other Party an option, access, a license
or a sublicense (as applicable) on the terms and conditions set forth herein
without violating the terms of any agreement or other arrangement with any Third
Party applicable to such material, information or intellectual property right
and existing at the time such option, access, license or sublicense, as
applicable, is granted.
 
(t) “Development” or “Develop” means the performance of all pre-clinical and
clinical development (including, without limitation, toxicology, pharmacology,
test method development and stability testing, process development, quality
control development and/or statistical analysis), clinical trials and any other
manufacturing and regulatory activities that are required to obtain all
Regulatory Approvals of Licensed Products.
 
(u) “Effective Date” has the meaning provided in the introductory paragraph
above.
 
(v) “Executive Officers” has the meaning ascribed to it in Section 8.14.
 
(w) “Existing Fractionation Patents” means U.S. Patent Nos. [***].
 
(x) “FDA” means the United States Food and Drug Administration of the Department
of Health and Human Services, or any successor agency(ies).
 
(y)  “Field” means the treatment of all diseases or conditions in humans.
 
(z)  “First Commercial Sale” means, on a country-by-country basis, the first
transfer or disposition for value of a Licensed Product in such country to a
Third Party by ACCESS or any of its Affiliates or Sublicensees, in each case,
after Commercialization Regulatory Approval has been obtained in the applicable
country in the Territory.
 
 
 
27

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
(aa) “Fractionation Related Technology” means any Know-How or Patent Rights that
cover or claim any plasma component or other product produced through
fractionation of blood plasma by the method described in the Existing
Fractionation Patents.
 
(bb) “Governmental Authority” means any (i) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (ii) federal, state, local, municipal, foreign or
other government; (iii) governmental or quasi-governmental authority of any
nature (including any governmental division, subdivision, department, agency,
bureau, branch, office, commission, council, board, instrumentality, officer,
official, representative, organization, unit, body or entity and any court or
other tribunal); (iv) multi-national or supranational organization or body; or
(v) individual, entity, or body exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature.  For the avoidance of doubt,
“Governmental Authorities” includes Regulatory Authorities.
 
(cc) “Indemnitor” has the meaning provided in Section 6.5(c).
 
(dd) “knowledge”, as it relates to PLASMATECH, means the actual knowledge of
Eugene J. Zurlo, without any obligation of due inquiry.
 
(ee) “Licensed Products” means products for use in the Field that are produced
through, result from or are derived from the practice of the Licensed
Technology.
 
(ff) “Licensed Technology” means the PLAMSATECH Patent Rights and the PLASMATECH
Know How.
 
(gg)  “Net Sales” means the gross amount invoiced or otherwise charged by
ACCESS, its Affiliates and any Sublicensees for sales or other dispositions of
Licensed Products to Third Parties, minus the following amounts with respect to
such sales to the extent that the following amounts are actually incurred or
accrued as a result of sales of such Licensed Products:
 
(i) credits or allowances separately and actually credited to Third Party
customers for defective, damaged, outdated, rejected, recalled and returned
Licensed Products;
 
(ii) reasonable and customary freight and insurance costs for outbound
transportation of Licensed Products that are separately billed to the customer
or prepaid;
 
(iii) customs duties paid, and surcharges and other governmental charges imposed
upon the sale of products Licensed Products to any Third Party; and
 
(iv) sales, use, value-added, excise and other similar taxes (excluding net
income taxes) imposed upon the sale of the Licensed Products to any Third Party.
 
 
 
28

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
 
(v) the actual amount of any uncollectible amounts and charge-offs for bad debts
(up to a maximum of 3%) in respect of sales of products derived the Licensed
Technology.
 
Net Sales shall not include revenue received by ACCESS (or any of its
Affiliates) from transactions with an Affiliate, where the Licensed Product in
question will be resold to a Third Party (such revenue to be included as Net
Sales at the time of such later sale or transfer for value of Licensed Products
by such Affiliate or its Sublicensee to a Third Party).


Net Sales shall be calculated in accordance with either U.S. generally accepted
accounting principles (“GAAP”) or International Financial Reporting Standards.,
as consistently applied by ACCESS, its Affiliates and Sublicensees, as
applicable, in the manner used for external reporting.


(hh) “Parties” has the meaning provided in the introductory paragraph above.
 
(ii) “Party” has the meaning provided in the introductory paragraph above.
 
(jj) “Patent” means issued patents and pending patent applications in any
country or region, including all provisional applications, substitutions,
continuations, continuations-in-part, divisions, renewals, all letters patent
granted thereon, and all reissues, re-examinations and extensions thereof, and
all foreign counterparts of any of the foregoing.
 
(kk) “Patent Rights” means rights in, to and/or under any Patent.
 
(ll) “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, Governmental Authority, or other entity
or organization.
 
(mm) “PLASMATECH” has the meaning provided in the introductory paragraph above.
 
(nn) “PLASMATECH Know-How” means all discoveries, inventions, know-how, trade
secrets, techniques, methodologies, modifications, improvements, works of
authorship, designs and data (whether or not protectable under patent,
copyright, trade secrecy or similar laws), now existing or hereafter arising
that is Controlled by PLASMATECH, and that is necessary or useful to practice
the inventions covered by the PLASMATECH Patent Rights.
 
(oo) “PLASMATECH Indemnitees” has the meaning provided in Section 6.5(a).
 
(pp) “PLASMATECH Patent Rights” means (i) the Existing Fractionation Patents;
(ii) any other Patents Controlled by PLASMATECH during the Term that claim or
cover Fractionation Related Technology,  (iii) any divisionals, continuations,
continuations-in-part
 
 
 
29

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
(only to the extent such continuations-in-part have claims directed to the
subject matter of the foregoing (i) and (ii)), substitutions, reissues,
re-examinations, revalidations, patent term extensions, and renewals of any of
the foregoing (i) and (ii).
 
(qq) “Qualified Financing” means a financing in a single transaction or series
of related transactions occurring not later [***] following the Effective Date
and resulting in [***].
 
(rr) “Receiving Party” has the meaning provided in Section (r) of this Schedule
A.
 
(ss) “Regulatory Authority” means: (i) in the US, the FDA or any successor
agency; (ii) in the EU, the European Medicines Agency and/or the European
Commission or any successor agency; or (iii) in any other jurisdiction anywhere
in the world, any regulatory body with similar regulatory authority over
pharmaceutical or biotechnology products.
 
(tt) “Royalty Term” has the meaning provided in Section 3.2(b).
 
(uu) “Sublicensee” means any Person to whom ACCESS grants a sublicense of the
rights and licenses granted to ACCESS by PLASMATECH under Section 2.1(a),
excluding Persons that are granted such a sublicense solely to perform services
on behalf of and for the benefit of ACCESS or an Affiliate of ACCESS (e.g.,
contract manufacturers) and are not granted any rights to sell or offer for sale
Licensed Products to any other Person.
 
(vv) “Sublicense Income” means any and all payments received by ACCESS from
Sublicensees, including, without limitation, sublicense issue fees, lump sum
payments, option fees, milestone payments or other similar payments and the fair
market value of any equity compensation, except that Sublicense Income shall
exclude (i) payments made to finance research and development, including without
limitation, those payments intended to pay for the purchase or use of equipment,
supplies, products or services, and/or the use of employees and/or consultants,
(ii) payments made by a Sublicensee in consideration of the issuance of equity
or debt securities of ACCESS to the extent that the price paid for such equity
or debt does not exceed the then fair market value thereof and (iii) royalties
on Net Sales.
 
(ww) “Term” has the meaning provided in Section 5.1.
 
(xx) “Territory” means worldwide.
 
(yy) “Third Party” means anyone other than ACCESS, PLASMATECH and their
respective Affiliates.
 
(zz) “Valid Claim” means on a country-by-country basis (i) any claim of an
issued and unexpired Patent that (a) has not been held permanently revoked,
unenforceable or invalid by a decision of a court or governmental agency of
competent jurisdiction, which
 
 
 
30

--------------------------------------------------------------------------------

 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
decision is unappealable or unappealed within the time allowed for appeal and
(b) has not been abandoned, disclaimed, surrendered or declared invalid or
unenforceable in a final, unappealable or unappealed decision of a judicial or
administrative court, government agency or patent office of appropriate
jurisdiction; or (ii)  a claim of any pending or published patent application
including in Patent Rights that has not been cancelled, withdrawn or abandoned
and that has not been pending for more than ten (10) years from the filing date
of the earliest application from which the pending or published application
containing such claim claims priority, provided however that the rights granted
to Licensee include rights under all such pending claims in PLASMATECH Patent
Rights during such pendency.
 

 
31

--------------------------------------------------------------------------------

 
